CLARKE, J.
The facts are similar to those in People ex rel. Helmstrom, 149 N. Y. Snpp. 771, handed down herewith; relator having been included in the same charges and tried at the same lime as Helmstrom. Without passing upon the question, as to this relator, whether the charges were substantial, and whether there was any evidence to sustain them, for the reasons there set forth, the order appealed from should be reversed, with §10 costs and disbursements, and the motion for a peremptory writ of mandamus requiring his reinstatement granted, with §10 costs. All concur.